DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation is “means for generating a pressing force” in claim 6.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “a control arrangement” in claim 1; “transfer and placing arrangements” in claim 1; “a nail plate transfer device” in claim 1; and “assembly units” in claim 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant’s disclosure as originally filed recites a means for generating the pressing force to be a pressing motor and equivalents thereof (page 10, lines 18-24). Applicant’s disclosure as originally filed recites a control arrangement to be CAM technology and equivalents thereof (page 5, lines 27-30).  Applicant’s disclosure as originally filed recites transfer and placing arrangements to be controllable belt conveyors and equivalents thereof (page 4, lines 18-26).  Applicant’s disclosure as originally filed recites a nail plate transfer device to be transfer plates and equivalents thereof (page 5, lines 10-12 and page 7, lines 20-24).  Applicant’s disclosure as originally filed recites assembly units to be a portal arrangement, moving presses, robot grippers, and nail plate loading stations and equivalents thereof (page 5, lines 27-30).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turulin (US 2013/0042480 A1).

Claim 1:
Turulin discloses a system for manufacturing roof trusses or equivalent structures made from wood members dimensioned to fit against each other in joints, and nail plates to be pressed into the joints for connecting the wood members there to each other (abstract), the system comprising:
a control arrangement (CAD file, 550) for programming and steering a roof truss being assembled in accordance with design data and manufacturing plan on an assembly line (figs. 1 and 4a, para [0010] and [0047]); and,
which comprises a receiving table (300, 500), an assembly station (100) and an output table (rotary table not shown in the figure) (fig. 1, para [0038], [0040], and [0041]); and,
transfer and placing arrangements (502, 200) for controlled introduction and placing of the wooden members to the receiving table for the roof truss being assembled (fig. 1, para [0056]),
wherein the roof truss being assembled is accomplished one joint at a time in a same position of the assembly station (100), which is laterally fixed relative to the output table (rotary table not shown in the figures) (fig. 1, para [0038]), the assembly station (100) comprising:
one or more presses (220) (fig. 2c, para [0043]),
robot grippers (110, 140) operating around said one or more presses (220) (figs. 1, 2c, 3a, 3b, 3c, 3d, para [0043], [0044] and [0046]), and
a nail plate transfer device (302) functionally connected to the one or more presses (220) for feeding said nail plates and loading them to the one or more presses (fig. 1, para [0040]), each joint being accomplished as follows:
the wood members to be joined in addition to the wood members already present there have been moved and positioned on the receiving table (500, 502) and onwards to the assembly station (100) (fig. 1, para [0038] and [0041]),
certain robot grippers (110, 140) of the robot grippers grasp and hold the wood members to be joined in accordance with the steering and align them according to the design data in place against each other (fig. 1, para [0052]); and,
certain press (220) of the one or more presses that is loaded with the nail plates designated to this joint is aligned in accordance with the steering in the position of the joint and presses the nail plates in place to complete the joint (fig. 1, para [0059]); and,
after which the roof truss then assembled is guided to move to the output table as needed (fig. 1, para [0041]).

Claim 5:
Turulin discloses the system according to claim 1, wherein each press (220) of the one or more presses (220) comprises separate upper and lower parts (226, 224), the corresponding bodies of which are connectable to each other to form a pressing body against which forces necessary for pressing the nail plates in place may be generated (fig. 2c, para [0043]).

Claim 6:
Turulin discloses the system according to claim 5, wherein each press (220) comprises in the upper and lower parts (226, 224) corresponding pressing plates (228, 234) and means (230) for generating a pressing force against the bodies of the upper and lower parts connected together (fig. 2c, para [0043]).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 2:
The prior art of record fails to disclose or fairly suggest the system according to claim 1, wherein the assembly station further comprises portals extending over the assembly line, on support of which portals the one or more presses and the robot grippers are operating.

Claim 4:
The prior art of record fails to disclose or fairly suggest the system according to claim 1, wherein the assembly station further comprises one or more assembly units, which are arranged to operate and move both transversally and in the direction of progress in a certain area of the assembly line, whereupon the holding of the members in place and the pressing of the nail plates may be done continuously while the roof truss being assembled is moving forward.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Joseph (US 2016/0123011 A1) discloses a method and apparatus for assembling a truss assembly.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726